Title: From Benjamin Franklin to Cadwallader Colden, 13 August 1747
From: Franklin, Benjamin
To: Colden, Cadwallader


Sir
Philada. Augt. 13. 1747
I am glad the electrical Observations please you. I leave them in your hands another Week. Our Workmen have undertaken the Electrical Apparatus, and I believe will do it extreamly well: It being a new Job they cannot say exactly what their Work will come to, but they will charge reasonably when done, and they find what Time it has taken. I suppose the whole will not exceed ten or twelve Pounds.
I send you enclos’d the Advertisement of the History of the 5 Nations.
We are told here, that Gov. Belcher has brought Orders to disband the Forces raised for the Expedition against Canada; you know before this Time whether this is true, and whether the Expedition is postpon’d only, or the Thoughts of it entirely laid aside.
I am, Sir, with great Respect, Your most humble Servant
B Franklin
 Addressed: To  The honble. Cadr Colden Esqr  New York  Free B Franklin